Morton J.
delivered the opinion of the Court. No appeal from the first decree of distribution having been seasonably claimed or entered, we cannot now take cognizance of that decree or in any way revise that distribution. It is res judicata and, right or wrong, has been too long acquiesced in to be again called in question.
The last decree having been regularly appealed from, is now open for our revision. The reasons of appeal present a question upon the construction of the will. The testator says “ to my beloved wife, A. S._, I give and bequeath the one half of all my property. ” He then gave eight hundred dollars in trust for his brother, and closed the will without any residuary disposition. He left no real estate. The will is brief, and this language appears to be plain ; but it is far from being clear what was the intention of the testator. The question between the parties is, whether the widow is entitled to one half of the gross amount of the property, before the payment of the debts and expenses of administration, or one half of the net amount after deducting these payments.
This is not a specific legacy, though it may bear some resemblance to one. The court always lean against specific legacies as being less consonant to reason and justice than general ones. Preston on Legacies, (Eng. ed.) 159 ; Chaworth v. Beech, 4 Ves. 555 ; Innes v. Johnson, 4 Ves. 568 ; Kirby v. Potter, 4 Ves. 748 ; Mayrant v. Davis, 1 Desaus. 202 ; Cogdell v. Cogdell's heirs, 3 Desaus. 346 ; Warren v. Wigfall, 3 Desaus. 47 ; Cuthbert v. Cuthbert, 3 Yeates, 486. There is no reason to suppose that the testator intended that his property should be delivered over in specie. It consisted of secu*290rities and accounts, as well as chattels. These were not to be distributed in choses in action, but to be reduced to possession and the proceeds to-be paid over according to the will It might be that the testator held notes and other demands .against persons who held counter demands against him ; these demands could not be collected in full, and of course the widow could only claim one half of the balance due. So we think the debts due the testator, were not only to be reduced to possession, but his chattels converted into money. The expense of doing this would clearly be a charge upon the fund, and we believe that the debts also should be paid out of it. Without entering into a critical examination of the language of the will, we are inclined to the opinion, .that by “ all my property,” the testator had reference to the settlement of his estate and meant the amount which should remain when it was settled.
In the construction of wills and other instruments so much depends upon the peculiar phraseology of each, that not much aid can be derived from precedents. Although there are certain established rules of construction which may serve as guides, yet there will arise many cases to which they will not apply. And adjudged cases depend so much upon their own peculiar circumstances, that they cannot be expected to furnish rules applicable to all questions which may arise. But there are two or three cases so analogous to this, that they present a strong confirmation of the correctness of the construction which we have adopted.
In Reed v. Addington, 4 Ves. 575,'the words were, I give to my wife “ the third part of all my property, that shall become due to me ; ” and it was holden by the Lord Chancellor, that the fund disposed of, was the fund after the payment of the debts &c., but not the legacies, and it was decreed that the plaintiff should recover one third of the net amount of the property.
In Bardwell v. Bardwell, 10 Pick. 19, the words were, “ to my wife L. B. I give and bequeath . . . one third part of my personal estate.” Upon this the'Court say, “ if there were no other disposition by the testator the whole personal estate would be subject to the payment of debts.” But they found other clauses in the will which controlled this obvious con *291struction. See Preston on Legacies, (Eng. ed.) 165 ; Joy v Campbell, 1 Sch. & Lefr. 334.
We think the judge of probate erred in allowing to the widow one half of the gross amount of the property instead of one half of the net amount. The decree must therefore be so far reversed, and the case remitted for further proceeding in the Probate Court, according to the opinion here, given.